

116 HR 2107 IH: Affordable College Textbook Act
U.S. House of Representatives
2019-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2107IN THE HOUSE OF REPRESENTATIVESApril 4, 2019Mr. Neguse (for himself and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo expand the use of open textbooks in order to achieve savings for students and improve textbook price information. 
1.Short titleThis Act may be cited as the Affordable College Textbook Act. 2.FindingsCongress finds the following: 
(1)The high cost of college textbooks continues to be a barrier for many students in achieving higher education. (2)According to the College Board, during the 2017–2018 academic year, the average student budget for college books and supplies at 4-year public institutions of higher education was $1,240. 
(3)The Government Accountability Office found that new textbook prices increased 82 percent between 2002 and 2012 and that although Federal efforts to increase price transparency have provided students and families with more and better information, more must be done to address rising costs. (4)The growth of the internet has enabled the creation and sharing of digital content, including open educational resources that can be freely used by students, teachers, and members of the public. 
(5)According to the Student PIRGs, expanded use of open educational resources has the potential to save students more than a billion dollars annually. (6)Federal investment in expanding the use of open educational resources could significantly lower college textbook costs and reduce financial barriers to higher education, while making efficient use of taxpayer funds. 
(7)Educational materials, including open educational resources, must be accessible to the widest possible range of individuals, including those with disabilities. 3.Open textbook grant program (a)DefinitionsIn this section: 
(1)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (2)Open educational resourceThe term open educational resource has the meaning given the term in section 133 of the Higher Education Act of 1965 (20 U.S.C. 1015b). 
(3)Open textbookThe term open textbook means an open educational resource or set of open educational resources that either is a textbook or can be used in place of a textbook for a postsecondary course at an institution of higher education. (4)Relevant facultyThe term relevant faculty means both tenure track and contingent faculty members who may be involved in the creation or use of open textbooks created as part of an application under subsection (d). 
(5)SecretaryThe term Secretary means the Secretary of Education. (6)Supplemental materialThe term supplemental material has the meaning given the term in section 133 of the Higher Education Act of 1965 (20 U.S.C. 1015b). 
(b)Grants authorizedFrom the amounts appropriated under subsection (k), the Secretary shall make grants, on a competitive basis, to eligible entities to support projects that expand the use of open textbooks in order to achieve savings for students while maintaining or improving instruction and student learning outcomes. (c)Eligible entityIn this section, the term eligible entity means an institution of higher education, a group of institutions of higher education, or States on behalf of institutions of higher education. 
(d)Applications 
(1)In generalEach eligible entity desiring a grant under this section, after consultation with relevant faculty, shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may reasonably require. (2)ContentsEach application submitted under paragraph (1) shall include a description of the project to be completed with grant funds and— 
(A)a plan for promoting and tracking the use of open textbooks in postsecondary courses offered by the eligible entity, including an estimate of the projected savings that will be achieved for students; (B)a plan for evaluating, before creating new open textbooks, whether existing open textbooks could be used or adapted for the same purpose; 
(C)a plan for quality review and review of accuracy of any open textbooks to be created or adapted through the grant; (D)a plan for assessing the impact of open textbooks on instruction and student learning outcomes at the eligible entity; 
(E)a plan for disseminating information about the results of the project to institutions of higher education outside of the eligible entity, including promoting the adoption of any open textbooks created or adapted through the grant; and (F)a statement on consultation with relevant faculty, including those engaged in the creation of open textbooks, in the development of the application. 
(e)Special considerationIn awarding grants under this section, the Secretary shall give special consideration to applications that demonstrate the greatest potential to— (1)achieve the highest level of savings for students through sustainable expanded use of open textbooks in postsecondary courses offered by the eligible entity; 
(2)expand the use of open textbooks at institutions of higher education outside of the eligible entity; and (3)produce— 
(A)the highest quality open textbooks; (B)open textbooks that can be most easily utilized and adapted by faculty members at institutions of higher education; 
(C)open textbooks that correspond to the highest enrollment courses at institutions of higher education; (D)open textbooks created or adapted in partnership with entities within institutions of higher education, including campus bookstores, that will assist in marketing and distribution of the open textbook; and 
(E)open textbooks that are accessible to students with disabilities. (f)Use of fundsAn eligible entity that receives a grant under this section shall use the grant funds to carry out any of the following activities to expand the use of open textbooks: 
(1)Professional development for any faculty and staff members at institutions of higher education, including the search for and review of open textbooks. (2)Creation or adaptation of open textbooks. 
(3)Development or improvement of supplemental materials and informational resources that are necessary to support the use of open textbooks, including accessible instructional materials for students with disabilities. (4)Research evaluating the efficacy of the use of open textbooks for achieving savings for students and the impact on instruction and student learning outcomes. 
(g)LicenseFor each open textbook, supplemental material, or informational resource created or adapted wholly or in part under this section that constitutes a new copyrightable work, the eligible entity receiving the grant shall release such textbook, material, or resource to the public under a non-exclusive, royalty-free, perpetual, and irrevocable license to exercise any of the rights under copyright conditioned only on the requirement that attribution be given as directed by the copyright owner. (h)Access and distributionThe full and complete digital content of each open textbook, supplemental material, or informational resource created or adapted wholly or in part under this section shall be made available free of charge to the public— 
(1)on an easily accessible and interoperable website, which shall be identified to the Secretary by the eligible entity; (2)in a machine readable, digital format that anyone can directly download, edit with attribution, and redistribute; and 
(3)in a format that conforms to accessibility standards under section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d), where feasible. (i)ReportUpon an eligible entity’s completion of a project supported under this section, the eligible entity shall prepare and submit a report to the Secretary regarding— 
(1)the effectiveness of the project in expanding the use of open textbooks and in achieving savings for students; (2)the impact of the project on expanding the use of open textbooks at institutions of higher education outside of the eligible entity; 
(3)open textbooks, supplemental materials, and informational resources created or adapted wholly or in part under the grant, including instructions on where the public can access each educational resource under the terms of subsection (h); (4)the impact of the project on instruction and student learning outcomes; and 
(5)all project costs, including the value of any volunteer labor and institutional capital used for the project. (j)Report to congressNot later than 2 years after the date of enactment of this Act, the Secretary shall prepare and submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives detailing— 
(1)the open textbooks, supplemental materials, and informational resources created or adapted wholly or in part under this section; (2)the adoption of such open textbooks, including outside of the eligible entity; 
(3)the savings generated for students, States, and the Federal Government through projects supported under this section; and (4)the impact of projects supported under this section on instruction and student learning outcomes. 
(k)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as are necessary. 4.Textbook price informationSection 133 of the Higher Education Act of 1965 (20 U.S.C. 1015b) is amended— 
(1)in subsection (b)— (A)by striking paragraph (6) and inserting the following: 
 
(6)Open educational resourceThe term open educational resource means a teaching, learning, or research resource that is offered freely to users in at least one form and that resides in the public domain or has been released under an open copyright license that allows for its free use, reuse, modification, and sharing with attribution.; and (B)in paragraph (9), by striking textbook that and all that follows through the period at the end and inserting textbook that may include printed materials, computer disks, website access, and electronically distributed materials.; 
(2)in subsection (c)(1)— (A)in the matter preceding subparagraph (A), by striking or other person or adopting entity in charge of selecting course materials and inserting or other person or entity in charge of selecting or aiding in the discovery and procurement of course materials; and 
(B)by adding at the end the following:  (E)Whether the college textbook or supplemental material is an open educational resource.; 
(3)in subsection (d)— (A)in the subsection heading, by striking ISBN; and 
(B)in paragraph (1)— (i)in the matter preceding subparagraph (A)— 
(I)by striking disclose, on the institution's Internet course schedule and in a manner of the institution's choosing, the International Standard Book Number and retail price information and inserting verify and disclose (on, or through a link from, the institution's Internet course schedule and in a manner of the institution's choosing) the International Standard Book Number and retail price information ; (II)by striking and retail price and inserting , retail price, and any applicable fee; 
(III)by inserting , and whether each required and recommended textbook and supplemental material is an open educational resource, after supplemental materials; and (IV)by striking used for preregistration and registration purposes; and 
(ii)in subparagraph (B), by striking for a college textbook or supplemental material, then the institution shall so indicate by placing the designation To Be Determined and inserting or available for a college textbook or supplemental material, then the institution shall indicate the status of such information; (4)by striking subsection (e) and inserting the following: 
 
(e)Availability of information for college bookstores 
(1)In generalAn institution of higher education receiving Federal financial assistance shall assist a college bookstore that is operated by, or in a contractual relationship or otherwise affiliated with, the institution, in obtaining required and recommended course materials information and such course schedule and enrollment information as is reasonably required to implement this section so that such bookstore may— (A)verify availability of such materials; 
(B)source lower cost options, including presenting lower cost alternatives to faculty for faculty to consider, when practicable; and (C)maximize the availability of format options for students. 
(2)Due datesIn carrying out paragraph (1), an institution of higher education may establish due dates for faculty or departments to notify the campus bookstore of required and recommended course materials.;  (5)in subsection (f)— 
(A)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5); and (B)by inserting after paragraph (2) the following: 
 
(3)available open educational resources;; and (6)by striking subsection (g) and redesignating subsections (h) and (i) as subsections (g) and (h), respectively. 
5.Sense of congressIt is the sense of Congress that institutions of higher education should encourage the consideration of open textbooks by faculty within the generally accepted principles of academic freedom that establishes the right and responsibility of faculty members, individually and collectively, to select course materials that are pedagogically most appropriate for their classes. 6.GAO reportNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall prepare and submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives on the cost of textbooks to students at institutions of higher education. The report shall particularly examine— 
(1)the implementation of section 133 of the Higher Education Act of 1965 (20 U.S.C. 1015b), as amended by section 4, including— (A)the availability of college textbook and open educational resource information on course schedules; 
(B)the compliance of publishers with applicable requirements under such section; and (C)the costs and benefits to institutions of higher education and to students; 
(2)the change in the cost of textbooks; (3)the factors, including open textbooks, that have contributed to the change of the cost of textbooks; 
(4)the extent to which open textbooks are used at institutions of higher education; and (5)how institutions are tracking the impact of open textbooks on instruction and student learning outcomes. 
